--------------------------------------------------------------------------------

Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT ("Agreement") made as of the first day of March, 2008
("Employment Commencement Date"), is entered into between Ronald R. Barnett (the
"Employee") and CyberMedx Medical Systems, Inc. (the "Company"), a Georgia
Company that is a wholly-owned subsidiary of WiFiMed Holdings Company, Inc., a
Nevada corporation (the "Parent Company").  Collectively the Company and the
Parent Company shall be referred to as the "Companies." 

WHEREAS, the Board of Directors of the Company (the "Board") believes it to be
to the  Company's  advantage to ensure that the Employee render services to the 
Company as hereinafter provided;

WHEREAS, Employee is a 50% unit holder of Cybermedx Medical Systems, LLC ("CMS,
LLC") and, contemporaneously with this Agreement, is consummating the sale of
substantially all of the assets of CMS, LLC and accepting certain consideration
therefore, as more particularly described in the Asset Purchase Agreement
executed by the parties to this Agreement and other parties; and

WHEREAS, the Employee's officer position requires that he be trusted with
extensive confidential information and trade secrets of the Companies and that
he develop a thorough and comprehensive knowledge of all details of the
Companies' business to improve and extend the business;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual promises
herein contained, the parties hereto agree as follows:

1.      Position and Responsibilities.  Employee shall serve as the President
and Acting Treasurer of the Company.  Employee shall exercise such powers and
comply with and perform such directions and duties regarding the business and
affairs of the Company as may from time to time be vested in or given to him by
the Board and shall use all diligent efforts to improve and extend the business
of the Companies.  The Employee shall at all times report to, and his activities
shall at all times be subject to the direction and control of, the CEO of the
Company.  The Employee's duties will include: managing the strategic direction
of the Company's business, marketing, sales and business development. The
Employee agrees to devote substantially all of his available business time,
attention and services to the discharge of such duties for the best interest of
the Company.  The Employee will also have primary responsibility in the areas of
sales and marketing, finance and administration, human resources, and
development and execution of the Company's overall business plan.  The Employee
shall perform such duties and services, consistent with his positions under this
Agreement.

2.      Compensation: Salary, Bonuses and Other Benefits.  During the term of
this Agreement, the Company shall pay the Employee the following compensation,
including the following annual salary, bonuses and other fringe benefits.  To
the extent that a bonus or other element of compensation is payable after the
term of this Agreement, such bonus or other element of compensation shall be
paid to Employee even if Employee is no longer in the employ of either of the
Companies, provided that Employee's employment has not terminated pursuant to
any provision of Section 5 below.  If Employee's employment is terminated by
either party pursuant to Section 5, then the provisions of that section shall
apply with respect to any bonus or other element of compensation that would or
might have been payable but for such termination.

a)      Sign On Bonus.  In consideration of Employee's agreement to begin
employment with the Company and his anticipated services to the Company, the
Company will pay to the Employee an initial bonus of $32,000, to be paid in
equal semi-monthly installments over the course of the first year of
employment. 

b)      Salary.  In consideration of the services to be rendered by the Employee
under this Agreement, the Company will pay to the Employee an annual base salary
of $120,000.00 during the first year of employment; an annual base salary of
$140,000 for the second year of employment; and an annual base salary determined
in accordance with the following scale for the third year of employment. 

Gross Revenues of the Company 2009

Salary of Employee

up to $ 1 million   

$90,000

$1,000,000 - $1,999,999.99    

$120,000

$2,000,000 - $3,999,999.99   

$140,000

$4,000,000 - $5,999,999.99   

$160,000

$6,000,000 - $7,999,999.99   

$200,000

$8,000,000 - $11,999,999.99   

$250,000

$12,000,000 - $15,999,999.99   

$300,000

$16,000,000 - $19,999,999.99   

$350,000

$20 million and more

at least $350,000 (remainder to be negotiated)

Such annual salary shall be payable in conformity with the Company's customary
practices for executive compensation as such practices shall be established or
modified from time to time.  Salary payments shall be subject to all applicable
federal and state withholding, payroll and other taxes, in conformity with the
Company's prevailing practices.  To the extent that salary is paid to Employee
early in the third year of employment but prior to the Parent Company's filing
of its 10-K with the SEC showing the financial performance of the Parent
Company, the employee shall be paid salary at the rate established for the
second year of employment.  Accordingly, Employee may be overpaid or underpaid
for one or more paychecks issued during the period between the second
anniversary of the Employment Commencement Date and the filing of the 10-K.  If
Employee has been overpaid during such period, then Employee shall repay such
overpayments through payroll deductions (calculated to be as nearly equal as
practicable) from the six regular paychecks issued after the filing of the 10-K
so that the third-year salary shall be retroactively adjusted in accordance with
the table above.  If Employee has been underpaid during such period, then the
Company shall pay additional compensation in the six paychecks after such filing
(calculated to be as nearly equal as practicable) so that the third-year salary
shall be retroactively adjusted in accordance with the table above.

c)      Stock Options. Upon signing this Agreement, Employee shall be granted a
hiring bonus of 250,000 options to purchase shares of common stock in the Parent
Company ("Shares") at $0.64 (sixty-four cents, which shall be the closing price
of the stock on the day prior to the Employment Commencement Date) per share to
be vested immediately upon execution of this Agreement. The terms of the stock
option are set forth in Exhibit B.  In addition, upon execution of this
Agreement, the Board of Directors shall grant Employee an incentive stock option
to acquire up to 375,000 shares of the Parent Company's common stock pursuant to
the terms and conditions of the Company's Stock Incentive Plan attached hereto
as Exhibit C.  Such stock options (the "Non-Performance Options") will be
awarded as of the Employment Commencement Date.  125,000 Non-Performance Options
shall vest on the first anniversary of the Employment Commencement Date; another
125,000 Non-Performance Options shall vest on the second anniversary of the
Employment Commencement Date; and another 125,000 Non-Performance Options shall
vest on the day before the third anniversary of the Employment Commencement
Date.   In addition, upon execution of this Agreement, the Board of Directors
shall grant Employee an incentive stock option to acquire an additional up to
375,000 shares of the Parent Company's common stock pursuant to the terms and
conditions of the Company's Stock Incentive Plan attached hereto as Exhibit B,
but only under the following conditions (the "Performance Options"):

i)        125,000 Performance Options shall vest on July 31, 2009, but only if 
the Company achieves gross revenues of at least $ 3,145,000 for 2Q2008-1Q2009;

ii)       125,000 Performance Options shall vest on July 30, 2010, but only if
the Company achieves gross revenues of at least $ 7,565,000 for 2Q2009-1Q2010;

iii)     125,000 Performance Options shall vest on July 29, 2011, but only if
the Company achieves gross revenues of at least $ 12,835,000 for 2Q2010-1Q2011.

d)      Bonus.  Employee shall be paid a first annual bonus of $48,000 (payable
as $2,000 each pay period so long as the Company compensates its employees twice
monthly) beginning with Employee's first regular paycheck), and a second annual
bonus of $56,000 (payable as $2,333.33 each pay period so long as the Company
compensates its employees twice monthly) beginning with Employee's 25th regular
paycheck, and a third annual bonus, the amount of which shall be not more than
40% of Employee's salary during his third year of employment, with the amount to
be determined in the sole discretion of the Board. The third annual bonus shall
be paid on the next regular payday of the Company following Employee's third
year of employment (regardless of whether Employee remains employed by the
Company after the term of this Agreement).

e)      Product Development Bonus.  The Parties agree to negotiate in good faith
the product development goals of the Company for the term of this employment
agreement, which shall be described in the Company's business plan to be
completed by the Parties on or before July 1, 2008.  The Parties shall also
negotiate in good faith by July 1, 2008, the product development criteria which,
if met during the relevant full four quarter period described below in Section 2
(f), will entitle Employee to an annual payment, on the schedule described in
Section 2 (f), of a Product Development Bonus up to a maximum amount of $45,000
for each of the three full four quarter periods.

f)        Earn-Out Cash Bonus. 

i)        Employee shall be paid an Earn-Out Cash Bonus (from which the
employee's portion of employment taxes and other appropriate deductions shall be
withheld) after the end of each of the three four-full-quarters shown in the
table below (payable as part of the next regularly-scheduled paycheck following
July 20 of the year at issue) equal to the following percentages of the
following three components as evidenced by the Company's financial statements
for such four full quarter period:

(1)   2 percent of gross revenues; plus

(2)   2 percent of earnings before interest and taxes (EBIT); plus

(3)   10 percent of gross revenues attributable to sales by the Company of
EncounterPRO Electronic Health Record licenses.

ii)       However, no portion of an Earn-Out Cash Bonus component shall be
earned in the relevant year unless the Company achieves 70% of the goal for such
component for 2Q2008-1Q2009, 80% of the goal for such component for
2Q2009-1Q2010, and 90% of the goal for such component for 2Q2010-1Q2011.  The
goals are as follows (in millions):

Goals

 
2Q2008-1Q2009
 
2Q2009-1Q2010
 
2Q2010-1Q2011

Gross Revenue

 
$3.7
 
$8.9
 
$15.1

EBIT

 
$2.2
 
$5.2
 
$8.8

Sales of EncounterPRO licenses

 
$0.5
 
$1.5
 
$3.0

iii)     Each Earn-Out Cash Bonus component shall be limited to the following
maxima (in thousands):

Maxima

  2Q2008-1Q2009   2Q2009-1Q2010   2Q2010-1Q2011

Gross Revenue

 
$67.5
 
$157.5
 
$270

EBIT

 
$45
 
$90
 
$135

Sales of EncounterPRO licenses

 
$45
 
$135
 
$270

Total Maxima

 
$157.5
 
$382.5
 
$675

g)      Stock Grant Subject to Forfeiture.

i)        Employee shall be granted three million, six hundred thousand
(3,600,000) Shares as of the Employment Commencement Date (the "Performance
Shares"), three certificates for which (representing 990,000; 1,170,000; and
1,440,000 Shares) shall be delivered within 5 business days after the Employment
Commencement Date, bearing the legends described in section 2 (h) below (or
substantially similar legends).

ii)       In accordance with the provisions below, Employee shall surrender to
the Company on or about July 31, 2009; July 30, 2010; and July 29, 2011 the
Performance Shares certificates representing 990,000; 1,170,000; and 1,440,000
Performance Shares, respectively.  In exchange for each certificate surrendered,
Employee shall receive a certificate bearing the Securities Law Legend (as
defined below), but without the Forfeiture Legend (as defined below),
representing the Earned Performance Shares for the four full calendar quarters
ending approximately four months prior to such July date (calculated in
accordance with the following subsections 2 (g) (iii) through 2 (g) (vi)), and
Employee shall forfeit those Performance Shares that are not Earned Performance
Shares for each such period.

iii)     To determine the Earned Performance Shares for each of the three
four-full-quarter periods, the parties shall calculate the product of the
factors listed below for the following three components (Gross Revenue, EBIT and
Sales of EncounterPRO licenses) and the value in dollars of each component for
each year as evidenced by the Company's financial statements for such
four-quarter period:

   

2Q2008-1Q2009

 

2Q2009-1Q2010

 

Q2010-1Q2011

Gross Revenue

 

0.09459

 

0.03933

 

0.02318

EBIT

 

0.18182

 

0.07692

 

0.04545

Sales of EncounterPRO EHR licenses

 

0.2

 
0.2
 

0.2

iv)     Earned Performance Shares shall be limited to the following maxima (in
thousands of shares):

Maxima

 

2Q2008-1Q2009

 

2Q2009-1Q2010

 

2Q2010-1Q2011

Gross Revenue

 

315



315


315

EBIT

 
360

360

360

Sales of EncounterPRO EHR licenses

 

90


270

540

Totals

 

765


945

1215

Grand Total

 




2925

v)      In addition, Employee shall forfeit up to 225,000 Performance Shares
each year where the Company fails to achieve in whole or in part the Product
Development Bonus criteria described in Section 2(e) above during a
four-full-quarter period (2Q2008-1Q2009; 2Q2009-1Q2010; and 2Q2010-1Q2011,
inclusive).  The proportion of Performance Shares that shall be deemed Earned
Performance Shares shall be equal to the ratio of the dollar amount of the
Product Development Bonus actually earned for the relevant full four quarter
period divided by 45,000.

vi)     For example, if in the period 2Q2008-1Q2009 the Company's financial
statements indicate gross revenues of $2.6 million, EBIT of $990,000 and gross
revenues from the sale of EncounterPRO EHR licenses of $550,000, and Employee
earned a Product Development Bonus pursuant to Section 2(e) of $30,000, then on
or about July 31, 2009, Employee shall surrender his certificate representing
990,000 Performance Shares to Parent Company, and Parent Company shall issue an
appropriate certificate to Employee evidencing Earned Performance Shares of
665,936 shares of common stock of Parent Company, calculated as {(2,600,000 x
0.09459) + (990,000 x 0.18182) + 90,000 + [(30,000/45,000) x 225,000]} = 245,934
+ 180,002 + 90,000 + 150,000 = 665,936.  Employee shall be deemed to have
forfeited 324,064 Performance Shares.

h)      Legends. 

i)        The Performance Shares will be issued in a transaction exempt from
registration under the Securities Act of 1933, as amended (the "Securities
Act"), together with exemptions under applicable state securities laws. Employee
understands and agrees that there will be placed on the Performance Shares a
legend stating in substance the following (along with other appropriate language
under applicable U.S., state and foreign securities laws) (the "Securities Act
Legend"):

"The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any applicable state securities laws and may not be
offered, sold, transferred or otherwise disposed of, unless registered with the
Securities and Exchange Commission of the United States and the securities
regulatory authorities of applicable states or unless an exemption from
registration is available."

ii)       Each certificate of Performance Shares issued contemporaneously with
the Employment Commencement Date shall bear a legend with the following (or
substantially similar) language (the "Forfeiture Legend"):

"The securities represented hereby are subject to forfeiture in accordance with
the terms of the Employment Agreement between Ronald R. Barnett and Cybermedx
Medical Systems, Inc. dated on or about February 29, 2008.  Please contact the
general counsel of the issuer, WiFiMed Holdings Company, Inc., for a copy of the
agreement"

i)        Adjustments and Restatements.  Where any element of compensation is
premised upon financial performance of the Company, the Parties agree that any
adjustments or restatements of relevant elements of such performance shall be
cause for adjustments in the compensation of Employee, regardless of when such
restatement or adjustment occurs, whether the adjustment yields a claim by the
Employee for additional compensation or a claim by the Company for reimbursement
of costs incurred in connection with an overpayment (of either cash or
securities), or whether Employee is in the employ of the Company at the time of
such restatement or adjustment.  Where repayment of cash is due from the
Employee, such repayment shall begin within 45 days and shall consist of twelve
monthly payments.  If Employee remains in the employ of the Company or the
Parent Company (or a wholly-owned subsidiary thereof) at the time that an
obligation to repay cash compensation arises, the employing company shall
propose a schedule of reductions of the salary and/or other compensation that
will satisfy Employee's repayment obligation in equal installments (except for
the last such installment) calculated to permit the employing company to recover
the gross pay that was mistakenly paid to Employee based on the unadjusted
financial statement(s).

j)        Reimbursement of Expenses; Fringe Benefits.  The Employee will also be
entitled to be promptly reimbursed for all of his business-related travel,
lodging and entertainment expenses in accordance with the Company's prevailing
policy for officers.  The Employee will be entitled to participate on the same
basis with all other officers and employees of the Company in the Company's
standard benefits package made generally available to all other officers and
employees, including 401(k), group health, disability and life insurance
programs, and other fringe benefits. The Company will ensure that Employee has
Directors and Officers Liability Insurance in an amount that is sufficient and
customary for enterprises like those of the Company.

k)      Vacation.  Employee shall be entitled to a paid vacation (taken
consecutively or in segments) of four (4) weeks during each fiscal year,
adjusted pro rata for any partial fiscal year during the term hereof, but with
no carryover.  Such vacation may be taken at such times as is reasonably prudent
and consistent with the proper and diligent performance by the Employee of his
duties and responsibilities hereunder.

3.      Performance Review.  Commencing on the first anniversary of this
Agreement, the CEO and the Employee shall in good faith review the performance
by, and the compensation payable to, the Employee for the prior year and the
proposed performance by, and compensation to, the Employee for the then
forthcoming year.  In the absence of a signed amendment to this Agreement or a
new employment agreement between the Employee and the Company or the Parent
Company, the terms of employment shall not be modified as a consequence of such
review or anything said during such review.

4.      Term and Disability. 

a)      The term of this Agreement shall commence on the date first above
written and shall terminate on the earlier to occur of (i) the third anniversary
of the Employment Commencement Date, (ii) the death or Disability (as defined
below) of the Employee, or (iii) the occurrence of any of the circumstances
described in Section 5 hereof (the "Expiration Date").  After the third
anniversary of the Employment Commencement Date, such employment may be extended
for successive twelve-month periods upon approval by the CEO, subject to earlier
termination as provided herein.  In the event of death or Disability, the
Employee's estate shall receive payment of all unpaid or accrued salary, earned
bonuses, and vesting of equity participation, pro-rated until the date of
termination.

b)      "Disability" means a physical or mental impairment that substantially
limits (as defined by 29 C.F.R. § 1630.2(j)) one or more of the major life
activities of such individual for a period of at least twenty-six (26) weeks. 

i)        The phrase physical or mental impairment means

(1)   Any physiological disorder or condition, cosmetic disfigurement, or
anatomical loss affecting one or more of the following body systems:
Neurological, musculoskeletal, special sense organs, respiratory (including
speech organs), cardiovascular, reproductive, digestive, genitourinary, hemic
and lymphatic, skin, and endocrine;

(2)   Any mental or psychological disorder such as mental retardation, organic
brain syndrome, emotional or mental illness, and specific learning disabilities.

ii)       The phrase physical or mental impairment includes, but is not limited
to, such contagious and noncontagious diseases and conditions as orthopedic,
visual, speech and hearing impairments, cerebral palsy, epilepsy, muscular
dystrophy, multiple sclerosis, cancer, heart disease, diabetes, mental
retardation, emotional illness, specific learning disabilities, HIV disease
(whether symptomatic or asymptomatic), tuberculosis, drug addiction, and
alcoholism.

iii)     Neither the phrase "physical or mental impairment" nor the term
"disability" shall include homosexuality, bisexuality, transvestism,
transsexualism, pedophilia, exhibitionism, voyeurism, gender identity disorders
not resulting from physical impairments, or other sexual behavior disorders;
compulsive gambling, kleptomania, or pyromania; or psychoactive substance use
disorders resulting from current illegal use of drugs.

iv)     The phrase "major life activities" means functions such as caring for
one's self, performing manual tasks, walking, seeing, hearing, speaking,
breathing, learning, and working.

5.      Termination.  The Employee's term of employment under this Agreement may
be earlier terminated as follows:

a)      At the election of the  Company for Just Cause.  The Company may,
immediately and unilaterally, terminate the Employee's employment hereunder "for
just cause" at any time during the term of this Agreement upon ten (10) days'
advance written notice to the Employee.  Termination of the Employee's
employment by the  Company shall constitute a termination "for just cause" under
this section if such termination is for one or more of the following causes: 
(i) the substantial failure of Employee to render services to the Company in
accordance with his assigned duties consistent with this Agreement, and such
failure continues for a period of more than 15 days after written notice has
been provided to the Employee by the CEO or the Board and itemizing the reasons
for such failure of performance;  (ii) misconduct or gross negligence of the
Employee in connection with the performance of his assigned duties or breach of
the material terms of this Agreement or the other agreements executed in
connection with this Agreement;  (iii) the conviction of the Employee of a
felony, either in connection with the performance of his obligations to either
of the Companies or which adversely affects the Employee's ability to perform
such obligations, or which adversely affects the business activities,
reputation, goodwill or image of either of the Companies; (iv) the commission by
Employee of an act of fraud, embezzlement or deliberate disregard of the rules
or policies of either of the Companies which results in loss, damage or injury
to either of the Companies or adversely affects the business activities,
reputation, goodwill or image of either of the Companies; dishonesty or breach
of fiduciary duty; (v) the unauthorized disclosure by Employee of any trade
secret or confidential information of either of the Companies or any of their
clients or customers, which results in damage or injury to either of the
Companies or adversely affects the business activities, reputation, goodwill or
image of either of the Companies or their clients or customers; or (vi) the
willful commission by Employee of an act which constitutes unfair competition
with either of the Companies or that induces any employee or customer of either
of the Companies to break a contract with either of the Companies.

b)      In the event of any such termination "for just cause" above, the
Employee shall be entitled to

i)        accrued and unpaid salary and vacation through the termination date;

ii)       COBRA benefits for up to the applicable statutory period, provided
Employee makes the appropriate voluntary contribution payments, and subject to
applicable law and the requirements of the Company's health and insurance plans
then in effect; and

iii)     no other severance or other compensation benefits, other than payments
which are required by law to be provided to all discharged employees.

c)      Notwithstanding the terms of subsection 5 (b) (iii) above, if Employee
is terminated pursuant to Section 5 (a) (i) or (ii) above, then the following
provisions shall apply:

i)        If employment is terminated within the first six months of the
Employment Commencement Date, then Employee shall be deemed terminated without
cause for purposes of determining the post-termination compensation to which
Employee shall be entitled; accordingly, Employee shall be compensated in
accordance with section 5 (e) below.

ii)       If employment is terminated at least six months after the Employment
Commencement Date but prior to the first anniversary of the Employment
Commencement Date, then Employee shall be paid post-termination benefits as
described in section 5 (b) above, as well as three percent (3%) of all gross
revenues attributable to the sale of Intellinet and STATus products (including
any products with different names but substantially the same or enhanced
features and functions) during the balance of the term of this Agreement, if the
performance of the Company is such that Employee would have been entitled (had
Employee remained in the Company's employment) to at least 33.33% of the sum of
(a) the Cash Earn Out Bonus that would have been paid to Employee on or about
July 31, 2009 if employment had not been terminated (without considering, for
purposes of this Section 5 (c), the 70% threshold described in Subsection 2 (f)
(ii)); and (b) any cash bonus earned under section 2 (e) ("Product Development
Bonus") during the period 2Q2008-1Q2009.

iii)     If employment is terminated on or after the first anniversary of the
Employment Commencement Date but prior to the second anniversary of the
Employment Commencement Date, Employee shall be deemed terminated without cause
for purposes of determining the post-termination compensation to which Employee
shall be entitled if the performance of the Company is such that Employee would
have been entitled (had Employee remained in the Company's employment) to at
least 66.66% of the sum of (a) the Cash Earn Out Bonus that was paid to Employee
on or about July 31, 2009 (or would have been paid if employment had not been
terminated) (without considering, for purposes of this Section 5 (c), the 70%
threshold described in Subsection 2 (f) (ii)); and (b) any cash bonus earned
under section 2 (e) ("Product Development Bonus") during the period
2Q2008-1Q2009; accordingly, Employee shall be compensated in accordance with
section 5 (e) below.

iv)     If employment is terminated on or after the first anniversary of the
Employment Commencement Date but prior to the second anniversary of the
Employment Commencement Date, then Employee shall be paid post-termination
benefits as described in section 5 (b) above, as well as three percent (3%) of
all gross revenues attributable to the sale of Intellinet and STATus products
(including any products with different names but substantially the same or
enhanced features and functions) during the balance of the term of this
Agreement, if the performance of the Company is such that Employee would have
been entitled (had Employee remained in the Company's employment) to at least
33.33% of the sum of (a) the Cash Earn Out Bonus that would have been paid to
Employee on or about July 30, 2010 if employment had not been terminated
(without considering, for purposes of this Section 5 (c), the 80% threshold
described in Subsection 2 (f) (ii)); and (b) any cash bonus earned under section
2 (e) ("Product Development Bonus") during the period 2Q2009-1Q2010.

v)      If employment is terminated on or after the second anniversary of the
Employment Commencement Date but prior to the third anniversary of the
Employment Commencement Date, Employee shall be deemed terminated without cause
for purposes of determining the post-termination compensation to which Employee
shall be entitled if the performance of the Company is such that Employee would
have been entitled (had Employee remained in the Company's employment) to at
least 66.66% of the sum of (a) the Cash Earn Out Bonus that was paid to Employee
on or about July 29, 2010 (or would have been paid if employment had not been
terminated) (without considering, for purposes of this Section 5 (c), the 80%
threshold described in Subsection 2 (f) (ii)); and (b) any cash bonus earned
under section 2 (e) ("Product Development Bonus") during the period
2Q2009-1Q2010; accordingly, Employee shall be compensated in accordance with
section 5 (e) below.

vi)     If employment is terminated on or after the second anniversary of the
Employment Commencement Date but prior to the third anniversary of the
Employment Commencement Date, then Employee shall be paid post-termination
benefits as described in section 5 (b) above, as well as three percent (3%) of
all gross revenues attributable to the sale of Intellinet and STATus products
(including any products with different names but substantially the same or
enhanced features and functions) during the balance of the term of this
Agreement, if the performance of the Company is such that Employee would have
been entitled (had Employee remained in the Company's employment) to at least
33.33% of the sum of (a) the Cash Earn Out Bonus that would have been paid to
Employee on or about July 29, 2011 if employment had not been terminated
(without considering, for purposes of this Section 5 (c), the 90% threshold
described in Subsection 2 (f) (ii)); and (b) any cash bonus earned under section
2 (e) ("Product Development Bonus") during the period 2Q2010-1Q2011.

vii)   If the Company owes Employee three percent (3%) of the gross revenue
attributable to the sale of Intellinet and STATus products pursuant to
subsections (ii) or (iv) or (vi) above, then such payments shall be made to
Employee within 105 days of the conclusion of the calendar quarter in which such
sales were made.

viii)  The parties acknowledge that Employee's employment may, in the
circumstances described in Section 5 (a) (i) or (ii) above, be terminated by the
Company, and that, following such termination, facts concerning the performance
of the Company may indicate that Employee is entitled to the benefits described
in this Section 5(c) in addition to those described in Section 5(b); however,
such performance of the Company shall not be deemed to change the Company's
position concerning such termination or result in an actual or constructive
reinstatement of employment status, but shall only affect the post-termination
benefits to which Employee shall be entitled.

d)      Voluntary Termination.  The Employee may voluntarily terminate his
employment at any time during the term of this Agreement by providing the CEO or
the Board with thirty (30) days prior written notice of termination.  In the
event of any such voluntary termination by the Employee, the Employee shall be
entitled to (i) accrued and unpaid salary and vacation through the termination
date, (ii) COBRA benefits for the applicable statutory period, provided Employee
makes the appropriate voluntary contribution payments, and subject to applicable
law and the requirements of the Company's health and insurance plans then in
effect, and (iii) no other severance or other compensation benefits.

e)      At the Election of the Company for Reasons Other Than Just Cause. 

i)        The Company may, immediately and unilaterally, terminate the
Employee's employment hereunder at any time during the term of this Agreement
"without cause" by giving ten (10) days' prior written notice to the Employee of
the Company's election to terminate.  During such period, the Employee will be
available on a full-time basis for the benefit of the Company to assist the
Company in matters relating to a transition.  In the event the Company exercises
its right to terminate the Employee under this Section, the Employee shall be
entitled to severance or termination payments of twelve months' salary at the
then-current base rate (including health and dental insurance benefits or, at
the option of Employee, the value of such benefits), any bonus that would have
been paid to Employee during the twelve months following the Expiration Date (or
earned by Employee during the twelve months following the Expiration Date and
paid later), and vacation pay, payable during the course of the twelve months
following the Expiration Date in the same manner as such salary and other
benefits were payable during the term of the Employee's employment.  To the
extent that the amount of a bonus payable pursuant to the terms of the foregoing
sentence cannot be determined during the twelve months following the Expiration
Date, such bonus shall be paid on the date it would have been paid had
Employee's employment not been terminated.  Such severance payments shall be
payable monthly for such twelve months following the Employee's termination and
shall be subject to all applicable taxes. 

ii)       In the event of a termination under this Section 5(e), the Company may
retain the Employee as a consultant on terms mutually agreed between the Company
and the Employee. 

iii)     If the payments required by this section are not paid when due or
within 30 days thereafter, then the noncompetition and non-solicitation
provisions of sections 1 and 2 of the Noncompetition, Confidentiality and
Inventions Agreement shall terminate, and the unvested component of any
Non-Performance Options awarded to, granted to, or held by the Employee that
would, in the absence of such termination of employment, have vested  during the
term of the Agreement shall automatically accelerate and vest.

iv)     In the event of a termination under this Section 5(e), Employee shall be
paid a termination fee equal to 3% of all gross revenues attributable to sales
of Intellinet and STATus products (including any products with different names
but substantially the same or enhanced features and functions) during the period
starting 60 days prior to the Expiration Date and ending three years following
termination.  If the Company owes Employee such three percent (3%) of the gross
revenue attributable to the sale of Intellinet and STATus products pursuant to
this subsection, then such payments shall be made to Employee within 105 days of
the conclusion of the calendar quarter in which such sales were made.

v)      The termination of Employee's employment shall be deemed to be a
constructive termination "without cause" if:  (i) the Employee's annual salary
or bonus arrangement is reduced in any material way without his written consent;
(ii) a periodic payment of Employee's initial base salary is more than thirty
(30) days past due and the Board, after receiving written notice of this
deficiency does not cure within thirty (30) business days; or (iii) the Employee
is relocated, without his consent, within the initial three year term of this
Agreement to a facility which is more than thirty (25) miles from the Company's
present office in Dana Point, California.

vi)     Notwithstanding any provision to the contrary herein, Employee's
cessation of employment with the Company shall not be deemed a termination under
this Section 5 provided that (i) Employee continues in his employment as an
officer of the Parent Company or any subsidiary thereof, and (ii) Employee's
period of employment and total compensation, bonuses, stock, stock incentives,
and benefits are not reduced.  It is contemplated by the parties that Employee
will be relieved of his position as Acting Treasurer as soon as is reasonably
possible and that Employee will not suffer any resulting reduction in
compensation, bonuses, stock, stock incentives, or other benefits when such
event occurs.  However, if the Company later lacks a Treasurer or Acting
Treasurer, Employee shall, at the request of the Board, assume the position and
duties of Treasurer for such period as the Board may determine, and Employee
shall not, by virtue of such assumption of such position and duties, be entitled
to any additional compensation, benefit or emolument.

6.      Noncompetition, Confidentiality and Inventions Agreement.  In connection
with his employment by the Company pursuant to the terms of this Agreement, the
Employee shall execute the Noncompetition, Confidentiality and Inventions
Agreement attached hereto as Exhibit A, the terms and conditions of which are
incorporated herein by reference.  This Agreement is an essential part of the
subject matter of this Agreement and is incorporated by reference.

7.      Governing Law; Injunctive Relief.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Georgia and
shall be deemed to be performable in the State of Georgia.  The Employee
acknowledges that the breach or threatened breach of any of the provisions of
this Agreement would give rise to irreparable injury to the Company which injury
would be inadequately compensable in money damages.  Accordingly, the Company
may seek and obtain a restraining order and/or injunction prohibiting the breach
or threatened breach of any provision, requirement or covenant of this Agreement
or the Noncompetition Agreement executed in connection herewith, in addition to
and not in limitation of any other legal remedies which may be available.  The
Employee further acknowledges and agrees that the agreements set out above are
necessary for the protection of the Company's legitimate goodwill and business
interests and are reasonable in scope, duration and content.

8.      Severability.  In case any one or more of the provisions contained in
this Agreement or the Noncompetition Agreement for any reason shall be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement or
the Noncompetition Agreement, but this Agreement or the Noncompetition
Agreement, as the case may be, shall be construed, revised, modified and
reformed to the maximum extent possible to effect the purposes set forth herein
and in the Noncompetition Agreement.

9.      Waivers and Modifications.  This Agreement may be modified, and the
rights and remedies of any provision hereof may be waived, only in accordance
with this Section.  No modification or waiver by the Company shall be effective
without the consent of the Employee and at least a majority of the Board
(excluding the Employee, if the Employee is a director) then in office at the
time of such modification or waiver.  No waiver by either party of any breach by
the other party of any provision hereof shall be deemed to be a waiver of any
later or other breach thereof or as a waiver of any other provision of this
Agreement.  This Agreement and the Noncompetition Agreement set forth all of the
terms of the understandings between the parties with reference to the subject
matter set forth herein and may not be waived, changed, discharged or terminated
orally or by any course of dealing between the parties, but only by an
instrument in writing signed by the party against whom any waiver, change,
discharge or termination is sought.

10.  Assignment.  The Employee acknowledges that the services to be rendered by
him are unique and personal in nature.  Accordingly, the Employee may not assign
any of his rights or delegate any of his duties or obligations under this
Agreement.  The rights and obligations of the Company under this Agreement shall
inure to the benefit of, and shall be binding upon, the successors and assigns
of the Company, including any successor to the Company's capital stock or assets
by reason of any sale of stock or assets, merger, sale or other form of business
combination where either of the Companies is not the surviving entity.

11.  Acknowledgments.  The Employee hereby acknowledges and recognizes that the
enforcement of any of the provisions of the Noncompetition Agreement may
interfere with the Employee's ability to pursue a livelihood in the software
industry.  Notwithstanding the foregoing, the Employee represents that he is
knowledgeable about the business of the Company and further represents that he
is capable of pursuing, and willing to pursue, a career in other industries to
earn a proper livelihood. 

12.  Arbitration.  Any controversy, dispute, claim or breach arising out of or
relating to this Agreement shall be submitted for settlement to an arbitrator
agreed upon by the parties.  The decision of such arbitrator shall be final and
binding on the parties.  If the parties cannot agree upon an arbitrator, the
controversy, claim or breach shall be referred to the American Arbitration
Association with a request that the Association appoint an arbitrator.  Such
arbitration shall be held in Orange County, California, in accordance with the
rules and practices of the American Arbitration Association pertaining to
single-party arbitration then in effect, and the judgment upon the award
rendered shall be entered by consent in any court having jurisdiction.  The
prevailing party shall be entitled to recover all costs and expenses associated
with any arbitration (including attorneys' fees); and if no party prevails, each
party shall be responsible for his or its own expenses.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of the Employment Commencement Date.

Cybermedx Medical Systems, Inc. (Employer) and

WifiMed Holdings Company, Inc.

By:       /s/ Gregory D. Vacca________                                 

Gregory D.
Vacca                                                                                          

Title:    Chief Executive Officer (of both entities)

Date: February 29, 2008

EMPLOYEE: 

/s/ Ronald R. Barnett_________

Ronald R. Barnett

Date: February 29, 2008

--------------------------------------------------------------------------------

Exhibit A

NONCOMPETITION, NONDISCLOSURE AND INVENTIONS AGREEMENT

The undersigned, Ronald R. Barnett (the "Employee"), enters into this
Noncompetition, Nondisclosure and Inventions Agreement ("Covenant") with WiFiMed
Holdings Company, Inc. (the "Parent Company") and Cybermedx Medical Systems,
Inc. (the "Company") (hereinafter collectively referred to as the "Companies").
Employee enters into this Covenant as a condition of his employment under the
Employment Agreement executed by the Company and in consideration for his
employment by and compensation from the Parent Company and/or the Company and
hereby agrees with the Companies as follows:

 1. Noncompetition Covenant. During the period of employment and for a period of
    one (1) year after termination of such employment (for any reason
    whatsoever), the Employee agrees that he will not, whether alone or as a
    partner, officer, director, consultant, agent, employee or stockholder of
    any company or other commercial enterprise, engage in any business or other
    commercial activity that is competitive with the Business of the Company at
    the time of termination of such employment. For purposes of this Covenant,
    the "Business of the Companies" means technology products and consultative
    services rendered to healthcare practices and hospitals. The restrictions
    set forth in this Section shall not restrict the Employee from working for a
    line of business, division or unit of a larger entity that competes with the
    Business of the Companies; provided that the activities of the Employee for
    such line of business, division or unit do not involve work by the Employee
    on matters competitive with the Business of the Companies. The foregoing
    restriction shall not apply to ownership by the Employee of less than 2% of
    the equity securities of any publicly-traded company.

 2. Nonsolicitation. During the period of employment by the Company and for a
    period of one (1) year after termination of such employment (for any
    reason), the Employee will not directly or indirectly either for himself or
    for any other commercial enterprise, solicit, divert or take away or attempt
    to solicit, divert or take away, any of the Companies' business, customers,
    or prospective customers in existence at the time of termination of such
    employment for the benefit on any enterprise which may be competitive to the
    Business of the Companies. For purposes of this Covenant, "prospective
    customers" shall include those customers being solicited by either of the
    Companies at the time of the Employee's termination. During such employment
    with the Company and for a period of one (1) year thereafter, the Employee
    will not solicit or discuss with any employee of the Companies the
    employment of such employee by any commercial enterprise, whether or not
    competitive to the Business of the Companies, other than for the benefit of
    the Companies, nor recruit, or attempt to recruit, any such employee other
    than on behalf of the Companies.

 3. Nondisclosure Obligation. The Employee will not at any time, whether during
    or after the termination of employment, for any reason whatsoever (other
    than to promote and advance the Business of the Companies), reveal to any
    person or entity (both commercial and non-commercial) any of the trade
    secrets or confidential business information concerning the Companies or the
    trade secrets or confidential business information of third parties subject
    to a duty of confidentiality on the part of the Companies, including without
    limitation: research and development activities; product designs, prototypes
    and technical specifications; show-how and know-how; marketing plans and
    strategies; pricing and costing policies; customer and supplier lists and
    accounts; or nonpublic financial information so far as they have come or may
    come to the Employee's knowledge, except as may be required in the ordinary
    course of performing his duties as an employee of the Company. This
    restriction shall not apply to: (i) information that may be disclosed
    generally or is in the public domain through no fault of the Employee; (ii)
    information received from a third party outside the Companies that was
    disclosed without a breach of any confidentiality obligation; (iii)
    information approved for release by written authorization of the Companies;
    or (iv) information that may be required by law or an order of any court,
    agency or proceeding to be disclosed. The Employee shall keep secret all
    matters of such nature entrusted to him and shall not use or disclose any
    such information for the benefit of any third party in any manner which may
    injure or cause loss to the Companies, whether directly or indirectly.

 4. Assignment of Inventions. The Employee expressly understands and agrees that
    any and all right or interest he obtains in any designs, research,
    copyrights, trade secrets, technical specifications, software programs,
    software and systems documentation, designs, flowcharts, logic diagrams,
    software methodologies and algorithms, technical data, know-how and
    show-how, internal reports and memoranda, customer and vendor lists,
    marketing plans, pricing policies, inventions, concepts, ideas, expressions,
    discoveries, improvements and patent or patent rights which are authored,
    conceived, devised, developed, reduced to practice, or otherwise obtained by
    him during the term of this Covenant which relate to or arise out of his
    employment with the Company are expressly regarded as "works for hire" (the
    "Work Product"). The Employee hereby assigns to the Company the sole and
    exclusive right to such Work Product. The Employee agrees that he will
    promptly disclose to the Company any and all such Work Product, and that,
    upon request of the Company, the Employee will execute and deliver any and
    all documents or instruments and take any other action which the Company
    shall deem necessary to assign to and vest completely in the Company, to
    perfect trademark, copyright and patent protection with respect to, or to
    otherwise protect the Company's trade secrets and proprietary interest in
    such Work Product. The obligations of this Section shall continue beyond the
    termination of the Employee's employment with respect to such Work Product
    conceived of, reduced to practice, or developed by the Employee during the
    term of this Covenant. The Company agrees to pay any and all copyright,
    trademark and patent fees and expenses or other costs incurred by the
    Employee for any assistance rendered to the Company pursuant to this
    Section.

 5. In the event the Company is unable, after reasonable effort, to secure
    Employee's signature on any letters patents, copyright or other analogous
    protection relating to the Work Product, whether because of Employee's
    physical or mental incapacity or for any other reason whatsoever, Employee
    hereby irrevocably designates and appoints the Company and its duly
    authorized officer and agent as Employee's agent and attorney-in-fact (which
    designation and appointment shall be deemed coupled with an interest and
    irrevocable and shall survive Employee's death or incapacity), to act for
    and in Employee's behalf and stead to execute and file any such application
    or applications and to do all other lawfully permitted acts to further the
    prosecution and issuance of letter patent, copyright or other analogous
    protection thereon with the same legal force and effect as if executed by
    Employee.

 6. Remedies Upon Breach. The Employee agrees that any breach of this Covenant
    by the Employee could cause irreparable damage to the Companies. The
    Companies shall have, in addition to any and all remedies of law, the right
    to an injunction or other equitable relief to prevent any violation of the
    Employee's obligations hereunder.

 7. Absence of Conflicting Agreements. The Employee understands the Company does
    not desire to acquire from him any trade secrets, know-how or confidential
    business information that he may have acquired from others. The Employee
    represents that he is not bound by any agreement, commitment, arrangement or
    court order, or any other existing or previous business relationship which
    violates, conflicts with or prevents the full performance of the Employee's
    duties and obligations to the Company during the course of employment and
    his obligations under Section 4 hereof. The Employee represents that he has
    no present obligations to assign to any former employer, or to any other
    person or entity not affiliated with the Company, any Work Product or other
    intellectual property covered by Section 4 hereof.

 8. Miscellaneous. Any waiver by the Company of a breach of any provision of
    this Covenant shall not operate or be construed as a waiver of any sequent
    breach hereof. If one or more of the provisions contained in this Covenant
    shall for any reason be held to be excessively broad as to scope, activity
    or subject matter so as to be unenforceable at law, such provision(s) shall
    be construed and reformed by the appropriate judicial body by limiting and
    reducing it (or them), so as to be enforceable to the maximum extent
    compatible with the applicable law as it shall then appear. The obligations
    of the Employee under this Covenant shall survive the termination of the
    Employee's relationship with the Company regardless of the manner of such
    termination. All covenants and agreements hereunder shall inure to the
    benefit of and be enforceable by the successors of the Companies. This
    Covenant shall be governed by, and construed in accordance with, the
    internal laws of the State of Georgia excepting its conflicts of laws
    principles. The Employee understands that this Covenant does not create an
    obligation on the part of the Company to continue the Employee's employment
    with the Company.

IN WITNESS WHEREOF, the undersigned Employee and the Companies have executed
this Covenant effective March 1, 2008.

Cybermedx Medical Systems, Inc. (Employer) and
WifiMed Holdings Company, Inc.

By: /s/ Gregory D. Vacca________

Gregory D. Vacca

Title: Chief Executive Officer (of both entities)
Date: February 29, 2008

EMPLOYEE:

/s/ Ronald R. Barnett_________

Ronald R. Barnett
Date: February 29, 2008